 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00004-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         AND ORDER
14   MARIO ALBERTO RANGEL,                              DATE: April 13, 2020
                                                        TIME: 1:00 p.m.
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on April 13, 2020. On March 17, 2020, the district Court

18 issued General Order 611, which suspends all jury trials in the Eastern District of California scheduled

19 to commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19.
21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

28 orally or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7). If continued, this Court should designate a new date for the status
21 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 13, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until June 8,

28 2020 at 1:00 p.m., and to exclude time between April 13, 2020, and June 8, 2020 at 1:00 p.m.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          3.     The parties agree and stipulate, and request that the Court find the following:

 2                 a)      The government has represented that the discovery associated with this case has

 3          been either produced directly to counsel and/or made available for inspection and copying.

 4                 b)      Counsel for defendant desires additional time to consult with his client, review the

 5          discovery, further investigate the case, review the government’s plea offer and continue plea

 6          negotiations with the government.

 7                 c)      Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9          into account the exercise of due diligence.

10                 d)      The government does not object to the continuance.

11                 e)      In addition to the public health concerns cited by General Order 611 and

12          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

13          this case because counsel have been encouraged to telework and minimize personal contact to

14          the greatest extent possible. It will be difficult to avoid personal contact should the hearing

15          proceed.

16                 f)      Based on the above-stated findings, the ends of justice served by continuing the

17          case as requested outweigh the interest of the public and the defendant in a trial within the

18          original date prescribed by the Speedy Trial Act.

19                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20          et seq., within which trial must commence, the time period of April 13, 2020 to June 8, 2020 at

21          1:00 p.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because

22          it results from a continuance granted by the Court at defendant’s request on the basis of the

23          Court’s finding that the ends of justice served by taking such action outweigh the best interest of

24          the public and the defendant in a speedy trial.

25          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

26 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
27 must commence.

28          IT IS SO STIPULATED.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1

 2
      Dated: March 18, 2020                              MCGREGOR W. SCOTT
 3                                                       United States Attorney
 4
                                                         /s/ JUSTIN J. GILIO
 5                                                       JUSTIN J. GILIO
                                                         Assistant United States Attorney
 6

 7
      Dated: March 18, 2020                              /s/ DOUGLAS FOSTER
 8                                                       DOUGLAS FOSTER
 9                                                       Counsel for Defendant
                                                         MARIO ALBERTO RANGEL
10

11

12
                                                  ORDER
13
            IT IS SO ORDERED that the 2nd Status Conference is continued from April 13, 2020 to June 8,
14
     2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
15
     U.S.C.§ 3161(h)(7)(A), B(iv).
16

17 IT IS SO ORDERED.

18
        Dated:    March 19, 2020                          /s/ Barbara   A. McAuliffe         _
19                                                 UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          4
30    PERIODS UNDER SPEEDY TRIAL ACT
